Order, Supreme Court, New York County, entered September 15, 1975, which, inter alia, denied plaintiffs motion for the arrest of the defendant Brian Maitland-Smith, unanimously affirmed, without costs or disbursements. Pan American World Airways, Inc., sued the corporate defendant as well as the individual Brian Maitland-Smith for conversion based on the alleged failure to remit proceeds of air travel tickets. The sole issue raised on appeal is whether Special Term properly exercised its discretion in declining to direct the civil arrest of the individual defendant. The severity of the remedy of civil arrest warrants its being applied only in very limited cases (Bata v Bata, 277 App Div 335, app dsmd 302 NY 213). There was no indication in the case at bar that the defendant will not be available at trial, nor was there conclusive proof presented that plaintiff would be entitled to the relief sought. We find, therefore, that Special Term providently exercised its discretion in denying plaintiff’s motion. Concur—Stevens, P. J., Kupferman, Lupiano, Lane and Lynch, JJ.